A juror was challenged by the State for cause as the case states, and asked if he was opposed to capital punishment. He replied, that he preferred to send a man to the penitentiary instead of hanging him — though the law ought to be changed, and send all to the penitentiary for murder instead of hanging them. When questioned by prisoner's counsel, whether or not he would give the prisoner a fair and impartial trial, he said he would. When questioned by the Court, made the same reply; said he preferred penitentiary to hanging. Whereupon the *Page 194 
Court sustained the challenge. Prisoner's counsel excepted. There was a verdict of guilty. Rule for new trial. Rule discharged. Judgment and appeal.
The only question raised in the record is, as to the challenge of a juror on the part of the State, which challenge was allowed, and the defendant expected.
The record states that a juror was challenged for cause, and was asked if he was opposed to capital punishment; the juror replied, "that he preferred to send a man to the penitentiary, instead of (267) hanging him. Though the law ought to be changed and send all to the penitentiary for murder instead of hanging them." When questioned by the Court, he made the same reply — said he preferred the penitentiary to hanging. This decision of his honor cannot avail the prisoner for several reasons. First, that this was a challenge propteraffectum, although the case states that it was a challenge for cause. When a challenge is made for unindifferency, the Court tries the fact, unless one of the parties demands tries, and of the fact found, either by the Court, or the triers there is no review. State v. Benton, 19 N.C. 196.
Again, it does not appear, whether this juror was one of the original panel or of the special venire, nor does it appear that the State had made any peremptory challenge, nor that the prisoner had exhausted his challenges. So that the State had first the right to direct this juror to stand aside until the pannel was perused, and the State likewise had the right to challenge this juror peremptorily. So that his Honor, having allowed the challenge for unindifferency, could have done the prisoner no injury, as the State, in case the challenge had been disallowed might have challenged the juror peremptorily. State v. Benton, supra.
PER CURIAM.                                             No error.
(268)